FILED
                             NOT FOR PUBLICATION                             JUL 22 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LARRY DIXON,                                     No. 08-17110

               Petitioner - Appellant,           D.C. No. 4:04-cv-03038-CW

  v.
                                                 MEMORANDUM *
D. L. RUNNELS, Warden,

               Respondent - Appellee.



                     Appeal from the United States District Court
                       for the Northern District of California
                      Claudia Wilken, District Judge, Presiding

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       California state prisoner Larry Dixon appeals from the district court’s

judgment denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction

under 28 U.S.C. § 2253, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Dixon contends that his due process rights were violated under Brady v.

Maryland, 373 U.S. 83 (1963), when the prosecutor failed to disclose the extent of

a favorable arrangement it made with a key prosecution witness. The state court

determined that the existence of such an arrangement, beyond what was disclosed,

was speculative. This was neither an unreasonable application of clearly

established federal law, as determined by the United States Supreme Court, nor an

unreasonable determination of the facts. See 28 U.S.C. § 2254(d); see also Philips

v. Woodford, 267 F.3d 966, 987 (9th Cir. 2001).

      We further reject Dixon’s request that this case be remanded for an

evidentiary hearing concerning this claim. See Philips, 267 F.3d at 987.

      AFFIRMED.




                                         2                                  08-17110